                                          Case 5:20-cv-05672-BLF Document 49 Filed 03/05/21 Page 1 of 9




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                               NORTHERN DISTRICT OF CALIFORNIA

                                   4                                           SAN JOSE DIVISION

                                   5

                                   6     KEVIN RAMIREZ, on His Own Behalf and                 Case No. 20-cv-05672-BLF
                                         on Behalf of All Others Similarly Situated,
                                   7
                                                          Plaintiff,                          ORDER GRANTING DEFENDANT’S
                                   8                                                          MOTION TO COMPEL
                                                    v.                                        ARBITRATION
                                   9
                                         ELECTRONIC ARTS INC.,                                [Re: ECF 22]
                                  10
                                                          Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                                 Plaintiff Kevin Ramirez (“Ramirez” or “Plaintiff”) brings this putative class action against
                                  13

                                  14   Defendant Electronic Arts Inc. (“EA” or “Defendant”) alleging that the Ultimate Team Packs

                                  15   feature of EA’s video games violates California gambling law. See Complaint (“Compl.”) ¶ 8,

                                  16   ECF 1. Before this Court is EA’s Motion to Compel Arbitration. See Mot. to Compel Arbitration
                                  17
                                       (“Mot.”), ECF 22. Ramirez filed his Opposition to EA’s Motion to Compel Arbitration on January
                                  18
                                       14, 2021. See Opp’n. to Mot. To Compel. (“Opp’n.”), ECF 39. EA filed a Reply to Ramirez’s
                                  19
                                       Opposition on February 11, 2021. See Reply to Opp’n. (“Reply”), ECF 42. The Court heard oral
                                  20
                                       arguments on February 25, 2021. See ECF 45.
                                  21

                                  22             For the foregoing reasons, the Court GRANTS EA’s Motion to Compel Arbitration and

                                  23   STAYS the case pending arbitration.
                                  24        I.      BACKGROUND
                                  25
                                                 Defendant EA is in the business of digital interactive entertainment, which includes
                                  26
                                       developing video games for gaming consoles and computers. Declaration of Jijnes Patel (“Patel
                                  27
                                       Decl.”) ¶ 2, ECF 23. Each of EA’s video games is governed by EA’s standard user agreement
                                  28
                                             Case 5:20-cv-05672-BLF Document 49 Filed 03/05/21 Page 2 of 9




                                   1   (“User Agreement”). Id. ¶ 16. To access the full features of EA’s games, including the ability to
                                   2   use Ultimate Team Packs, the user must agree to the terms of the User Agreement. Id. ¶ 5. The
                                   3
                                       user is notified of the User Agreement by a pop-up window that appears on the screen when the
                                   4
                                       user first loads the game. Id. ¶¶ 7, 11. The pop-up window alerts the user that they must accept the
                                   5
                                       User Agreement before continuing to the game. Id. The user is able to scroll through the entire
                                   6

                                   7   User Agreement, including the arbitration provision in Section 15 (“Arbitration Provision”),

                                   8   before consenting to the User Agreement. Id. Users cannot play EA games without first accepting

                                   9   the User Agreement. Id. ¶ 12.
                                  10           Plaintiff Ramirez has owned and played EA’s FIFA game since 2011 and Madden NFL
                                  11
                                       game since 2013. Compl. ¶ 16. In order to play these games, Ramirez must have affirmatively
                                  12
                                       accepted that he read and agreed to be bound by EA’s User Agreement. See Patel Decl. ¶¶ 5-9, 11-
Northern District of California
 United States District Court




                                  13
                                       13.
                                  14

                                  15           The version of the User Agreement to which Ramirez is bound1 states:

                                  16                  [Users’] access and use of software products, such as game software
                                                      contained on disc or downloaded, offered by EA and its subsidiaries
                                  17                  (“EA”) and related updates, upgrades and features as well as online
                                                      and mobile services, features, content and websites offered by EA
                                  18
                                                      and/or live events hosted by or in connection with EA (collectively
                                  19                  “EA Services”)

                                  20   Patel Decl., Exh. A, Electronic Arts User Agreement 11, ECF 23.

                                  21           The User Agreement contains an Arbitration Provision, which states in relevant part:
                                  22

                                  23   1
                                         In its Motion to Compel Arbitration, EA contends that Ramirez is bound to a prior version of the
                                  24   User Agreement that Ramirez accepted when he first installed FIFA and Madden NFL in 2011.
                                       Mot. 5; Patel Decl. ¶ 16. In its reply brief, however, EA argues that through his continued use of
                                  25   the games, Ramirez is actually bound to the latest version of the User Agreement, which became
                                       effective the month after EA’s Motion to Compel was filed. Reply 2-3. At oral arguments,
                                  26   Ramirez argued that the Court must rely on the version of the User Agreement referenced in EA’s
                                       Motion rather than EA’s Reply, as EA has not adequately laid foundation for the latter. The Court
                                  27   finds that the relevant updates to the User Agreement do not affect its ruling here, but the 2011
                                       User Agreement will be the version relied upon in considering EA’s Motion to Compel, which
                                  28   both parties at a minimum agree Ramirez is bound to.
                                                                                          2
                                             Case 5:20-cv-05672-BLF Document 49 Filed 03/05/21 Page 3 of 9




                                   1                    All disputes, claims or controversies arising out of or relating to this
                                                        Agreement, any EA Service and its marketing, or the relationship
                                   2                    between you and EA ("Disputes") shall be determined exclusively by
                                                        binding arbitration. This includes claims that accrued before you
                                   3
                                                        entered into this Agreement. The only Disputes not covered by this
                                   4                    Section are claims (i) regarding the infringement, protection or
                                                        validity of your, EA's or EA's licensors' trade secrets or copyright,
                                   5                    trademark or patent rights; (ii) if you reside in Australia, to enforce a
                                                        statutory consumer right under Australia consumer law; and (iii)
                                   6                    brought in small claims court.
                                   7
                                       Id. 20.
                                   8
                                                 The Arbitration Provision notes in Subsection C that arbitration is governed by the
                                   9
                                       American Arbitration Associates (“AAA”) Commercial Rules:
                                  10

                                  11                    The arbitration shall be administered by the American Arbitration
                                                        Association (“AAA”) under its Commercial Arbitration Rules and,
                                  12                    where appropriate, the AAA’s Supplementary Procedures for Consumer
                                                        Related Disputes (“AAA Consumer Rules”), both of which are available
Northern District of California
 United States District Court




                                  13                    at the AAA website www.adr.org.
                                       Id.
                                  14
                                                 Subsection D of the Arbitration Provision, which includes a class action waiver, provides:
                                  15

                                  16                    YOU AND EA AGREE THAT EACH MAY BRING CLAIMS
                                                        AGAINST THE OTHER ONLY IN YOUR OR ITS
                                  17                    INDIVIDUAL CAPACITY, AND NOT AS A PLAINTIFF OR
                                                        CLASS MEMBER IN ANY PURPORTED CLASS OR
                                  18                    REPRESENTATIVE PROCEEDING. The arbitrator shall not
                                                        consolidate another person's claims with your claims and shall not
                                  19
                                                        preside over any type of representative or class proceeding. The
                                  20                    arbitrator may award declaratory or injunctive relief only in favor of
                                                        the individual party seeking relief and only to the extent necessary to
                                  21                    provide relief warranted by that party's individual claim. If this
                                                        specific subsection is found to be unenforceable, then the entirety of
                                  22                    this agreement to arbitrate shall be null and void.
                                  23
                                       Id. 20-21 (emphasis in original).
                                  24
                                                 On October 13, 2020, Ramirez filed his Complaint against EA alleging that an online, in-
                                  25
                                       game feature called Ultimate Team Packs, which is present in a number of EA’s games, qualifies
                                  26

                                  27   as an illegal “slot machine or device” under California Penal Code §330(d). See Compl. ¶ 8. In the

                                  28
                                                                                           3
                                           Case 5:20-cv-05672-BLF Document 49 Filed 03/05/21 Page 4 of 9




                                   1   Complaint, Ramirez brings three class action claims: 1) Violation of California’s Unfair
                                   2   Competition Law; 2) Violation of California Consumer Legal Remedies Act; and 3) Unjust
                                   3
                                       Enrichment. Id. ¶¶ 112-41. As part of his relief, Ramirez requests that EA “modify its games in a
                                   4
                                       manner that prevents its users from engaging in gambling, including through the use of Ultimate
                                   5
                                       Team Packs or similar mechanisms.” Id. ¶ 124.
                                   6

                                   7           EA argues that Ramirez, by installing and playing FIFA and Madden NFL, accepted and is

                                   8   bound to EA’s User Agreement, including the Arbitration Provision with the class action waiver.

                                   9   See Mot. 6. Accordingly, EA contends that Ramirez must arbitrate all of his claims against EA on
                                  10   an individual basis. Id. Ramirez responds that the Arbitration Provision is unenforceable under
                                  11
                                       McGill v. Citibank, N.A., 2 Cal. 5th 945, 216 Cal.Rptr.3d 627, 393 P.3d 85 (Cal. 2017) because it
                                  12
                                       bars his ability to seek public injunctive relief. See Opp’n. 3. EA responds that pursuant to the
Northern District of California
 United States District Court




                                  13
                                       AAA rules, gateway issues of arbitrability—such as validity of the agreement—must be decided
                                  14

                                  15   in arbitration rather than by the Court. See Reply 2.

                                  16
                                            II.   LEGAL STANDARD
                                  17
                                               The Federal Arbitration Act (“FAA”) embodies a “national policy favoring arbitration and
                                  18
                                  19   a liberal federal policy favoring arbitration agreements, notwithstanding any state substantive or

                                  20   procedural policies to the contrary.” AT&T Mobility, LLC v. Concepcion, 563 U.S. 333, 345–46

                                  21   (2011) (internal quotations and citations omitted). The FAA provides that a “written provision in
                                  22   ... a contract evidencing a transaction involving commerce to settle by arbitration a controversy
                                  23
                                       thereafter arising out of such contract ... shall be valid, irrevocable, and enforceable, save upon
                                  24
                                       such grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2.
                                  25
                                               In deciding whether to compel arbitration, a district court determines two gateway issues:
                                  26

                                  27   “(1) whether there is an agreement to arbitrate between the parties; and (2) whether the agreement

                                  28
                                                                                          4
                                           Case 5:20-cv-05672-BLF Document 49 Filed 03/05/21 Page 5 of 9




                                   1   covers the dispute.” Brennan v. Opus Bank, 796 F.3d 1125, 1130 (9th Cir. 2015) (citing Howsam
                                   2   v. Dean Witter Reynolds, Inc., 537 U.S. 79, 84, 123 S.Ct. 588, 154 L.Ed.2d 491 (2002)).
                                   3
                                       “However, these gateway issues can be expressly delegated to the arbitrator where the parties
                                   4
                                       clearly and unmistakably provide otherwise.” Id. (citing AT & T Techs., Inc. v. Commc'ns Workers
                                   5
                                       of Am., 475 U.S. 643, 649, 106 S.Ct. 1415, 89 L.Ed.2d 648 (1986)). “When the parties' contract
                                   6

                                   7   delegates the arbitrability question to an arbitrator, a court may not override the contract.” Henry

                                   8   Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 526, 202 L. Ed. 2d 480 (2019).

                                   9   Incorporation of arbitration rules constitutes clear and unmistakable evidence that contracting
                                  10   parties agreed to arbitrate arbitrability. Brennan, 796 F.3d at 1130; Cooper v. Adobe Sys. Inc., No.
                                  11
                                       18-CV-06742-BLF, 2019 WL 5102609, at *6 (N.D. Cal. Oct. 11, 2019) (citing Brennan, 796 F.3d
                                  12
                                       at 1130).
Northern District of California
 United States District Court




                                  13

                                  14       III.    DISCUSSION
                                  15          A.    Formation of Arbitration Agreement
                                  16          The Court must first determine whether the parties agreed to arbitrate. EA has provided
                                  17
                                       sufficient evidence that Ramirez accepted the Arbitration Provision, and that he did so knowingly.
                                  18
                                       The User Agreement “governs [users’] access and use of software products, such as game
                                  19
                                       software contained on disc or downloaded, offered by EA” and includes the Arbitration Provision
                                  20

                                  21   which covers “[a]ll disputes, claims or controversies arising out of or relating to [the User]

                                  22   Agreement, any EA Service and its marketing, or the relationship between [user] and EA.”

                                  23   Electronic Arts User Agreement 11, 20. In order to access all features of the games, such as the
                                  24
                                       Ultimate Team Packs, Ramirez must have affirmatively clicked a button indicating that he
                                  25
                                       accepted the User Agreement, including the Arbitration Provision. See Patel Decl. ¶¶ 5-9, 11-13.
                                  26
                                       Ramirez was presented with a warning that “BY USING EA SERVICES, YOU AGREE TO THE
                                  27
                                       ARBITRATION AGREEMENT AND CLASS ACTION WAIVER DESCRIBED IN SECTION
                                  28
                                                                       5
                                           Case 5:20-cv-05672-BLF Document 49 Filed 03/05/21 Page 6 of 9




                                   1   15 TO RESOLVE ANY DISPUTES.” Id. ¶¶ 7, 11. This statement appeared directly above the
                                   2   User Agreement’s acceptance button. Id. ¶¶ 7, 11. Ramirez was able to scroll through the entire
                                   3
                                       User Agreement, including the Arbitration Provision, at his leisure prior to accepting. Id. Courts
                                   4
                                       have consistently enforced similar “clickwrap” or “browsewrap” agreements where the user had
                                   5
                                       actual notice of the agreement or where the user was required—as Ramirez was—to affirmatively
                                   6

                                   7   acknowledge the agreement before proceeding with use of the service. See Nguyen v. Barnes &

                                   8   Noble Inc., 763 F.3d 1171, 1176 (9th Cir. 2014); Cooper, 2019 WL 5102609, at *5. Ramirez does

                                   9   not dispute that he agreed to EA’s User Agreement, which includes the Arbitration Provision. See
                                  10   generally, Opp’n. Nor does Ramirez challenge that the Arbitration Provision covers Ramirez’s
                                  11
                                       action against EA. Id. Accordingly, Ramirez’s acceptance of EA’s User Agreement, and in turn
                                  12
                                       the Arbitration Provision, is sufficient to show that an agreement to arbitrate was formed.
Northern District of California
 United States District Court




                                  13
                                              B. Delegation of Arbitrability
                                  14

                                  15          Ramirez argues that the entire Arbitration Provision is unenforceable because it bars his

                                  16   right to obtain public injunctive relief. Opp’n. 3. EA contends that the Arbitration Provision

                                  17   properly incorporates the AAA rules, which provide that disputes regarding the validity of an
                                  18
                                       arbitration agreement are also delegated to the arbitrator, rather than the Court, to decide. Mot. 9.
                                  19
                                       The Court agrees.
                                  20
                                              The AAA rules provide that “the arbitrator shall have the power to rule on his or her own
                                  21
                                       jurisdiction, including any objections with respect to the existence, scope, or validity of the
                                  22

                                  23   arbitration agreement or to the arbitrability of any claim or counterclaim.” Declaration of Adam

                                  24   Lauridsen, Exh. A., Commercial Arbitration Rules 13, ECF 24 (emphasis added). Courts have
                                  25   established that incorporation of arbitration rules—to include the AAA rules—into a contract
                                  26
                                       constitutes clear and unmistakable evidence that the contracting parties agreed to arbitrate
                                  27
                                       arbitrability. See Brennan 796 F.3d at 1130; Taylor v. Shutterfly, Inc., No. 18-CV-00266-BLF,
                                  28
                                                                                          6
                                             Case 5:20-cv-05672-BLF Document 49 Filed 03/05/21 Page 7 of 9




                                   1   2018 WL 4334770, at *6 (N.D. Cal. Sept. 11, 2018) (“[T]he Court notes that the incorporation of
                                   2   AAA rules . . . is further evidence that shows the parties' intent to delegate to the arbitrator.”). The
                                   3
                                       Arbitration Provision’s incorporation of the AAA rules here constitutes clear and unmistakable
                                   4
                                       delegation of intermediate issues of arbitrability to the arbitrator. Electronic Arts User Agreement
                                   5
                                       20.
                                   6

                                   7            During oral arguments, Ramirez argued that incorporation of the AAA rules without

                                   8   explicit reference to the provision regarding arbitration of arbitrability is insufficient to establish

                                   9   delegation. Ramirez also argued that the fact that one party, himself, was unsophisticated could
                                  10   preclude a finding of delegation. This Court has held before that incorporation of arbitration rules
                                  11
                                       without explicit reference to a specific provision, and where one party was unsophisticated, is
                                  12
                                       sufficient to demonstrate clear and unmistakable evidence that parties agreed to arbitrate
Northern District of California
 United States District Court




                                  13
                                       arbitrability. Cooper, 2019 WL 5102609, at *6. The Court cannot identify, and Ramirez has not
                                  14

                                  15   otherwise explained, how this situation is meaningfully different from Cooper. Accordingly, the

                                  16   Court finds the incorporation of the AAA rules in the EA User Agreement is sufficient to

                                  17   demonstrate delegation of arbitrability to an arbitrator.
                                  18
                                                C. Class Action Waiver
                                  19
                                             Relying on McGill, Ramirez argues that the Arbitration Provision is unenforceable in its
                                  20
                                       entirety. Opp’n. 3. In McGill, the California Supreme Court held that contracts that waive a party’s
                                  21
                                       right to seek public injunctive relief are unenforceable under California law. 2 Cal. 5th at 963.
                                  22

                                  23   Ramirez contends that Subsection D in the Arbitration Provision, which provides that “the

                                  24   arbitrator may award declaratory or injunctive relief only in favor of the individual party seeking
                                  25   relief and only to the extent necessary to provide relief warranted by that party’s individual claim,”
                                  26
                                       bars Ramirez from seeking public injunctive relief. Opp’n. 3. Because Subsection D further
                                  27
                                       provides that “[i]f this specific subsection is found to be unenforceable, then the entirety of this
                                  28
                                                                                           7
                                           Case 5:20-cv-05672-BLF Document 49 Filed 03/05/21 Page 8 of 9




                                   1   agreement to arbitrate shall be null and void,” Ramirez argues that accordingly the entire
                                   2   Arbitration Provision is invalidated. Id. 6.
                                   3
                                           As discussed above, through the incorporation of the AAA rules the parties delegated issues
                                   4
                                       regarding the validity of the Arbitration Provision to the arbitrator. The issue presented here—
                                   5
                                       whether the Arbitration Provision is unenforceable because it improperly limits the right to seek
                                   6

                                   7   public injunctive relief—is clearly a matter regarding the validity of the Arbitration Provision. As

                                   8   such the Court finds that it is plainly delegated to an arbitrator, rather than this Court, to decide.

                                   9   See Cooper, 2019 WL 5102609, at *6 (holding that where parties agreed to arbitrate arbitrability,
                                  10   whether an arbitration provision is unenforceable under McGill is an issue of validity for the
                                  11
                                       arbitrator to decide).
                                  12
                                           D. Dismissal of Plaintiff’s Claims
Northern District of California
 United States District Court




                                  13
                                           EA requests that the Court dismiss Ramirez’s claims upon a finding that they are arbitrable.
                                  14

                                  15   Mot. 11. In the Ninth Circuit, courts have discretion to stay or dismiss claims subject to a valid

                                  16   arbitration agreement. Price v. Petaluma Health Ctr., No. 17-CV-05428-HSG, 2019 WL 402314,

                                  17   at *2 (N.D. Cal. Jan. 31, 2019) (citing Sparling v. Hoffman Constr. Co., 864 F.2d 635, 638 (9th
                                  18
                                       Cir. 1988)). However, the court should exercise this discretion after “the court determines that all
                                  19
                                       of the claims raised in the action are subject to arbitration.” Johnmohammadi v. Bloomingdale’s,
                                  20
                                       Inc., 755 F.3d 1072, 1074 (9th Cir. 2014).
                                  21
                                           Although the parties do not contest that Ramirez’s claims are covered by the Arbitration
                                  22

                                  23   Provision, the arbitrator must still determine as an initial matter whether the Arbitration Provision

                                  24   is enforceable against Ramirez’s claims. Because it is not certain that Ramirez’s claims will
                                  25   remain in arbitration, outright dismissal is not appropriate, and the Court stays this action pending
                                  26
                                       the completion of arbitration.
                                  27
                                           IV. CONCLUSION
                                  28
                                                                                           8
                                           Case 5:20-cv-05672-BLF Document 49 Filed 03/05/21 Page 9 of 9




                                   1           For the foregoing reasons, the Court GRANTS EA’s Motion to Compel Arbitration and
                                   2   STAYS the case pending the outcome of the arbitration. The Parties must provide this Court with
                                   3
                                       their status on the initiation of arbitration within 60 days of this Order, and thereafter within 10
                                   4
                                       days of the conclusion of arbitration. Accordingly, the Court TERMINATES EA’s Motion to
                                   5
                                       Dismiss at ECF 26. If the case is returned to this Court, EA may re-notice its Motion to Dismiss.
                                   6

                                   7

                                   8          IT IS SO ORDERED.

                                   9
                                       Dated: March 5, 2021
                                  10
                                                                                         ______________________________________
                                  11                                                     BETH LABSON FREEMAN
                                                                                         United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          9
